 
 
I 
111th CONGRESS 1st Session 
H. R. 3385 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2009 
Mr. Barton of Texas (for himself, Mr. Upton, Mr. Terry, Mr. Shimkus, Mr. Rogers of Michigan, Mr. Brady of Texas, Mr. Burgess, Mr. Whitfield, Mr. Poe of Texas, Mrs. Myrick, Mrs. Bono Mack, Mr. Gallegly, and Mr. Pitts) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the use of amounts in the Nuclear Waste Fund to promote the recycling of spent nuclear fuel, and for other purposes. 
 
 
1.Use of funds for recyclingSection 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) is amended— 
(1)in subsection (d), by striking The Secretary may and inserting Except as provided in subsection (f), the Secretary may; and 
(2)by adding at the end the following new subsection: 
 
(f)Recycling 
(1)In generalAmounts in the Waste Fund may be used by the Secretary of Energy to make grants to or enter into long-term contracts with private sector entities for the recycling of spent nuclear fuel. 
(2)Competitive selectionGrants and contracts authorized under paragraph (1) shall be awarded on the basis of a competitive bidding process that— 
(A)maximizes the competitive efficiency of the projects funded; 
(B)best serves the goal of reducing the amount of waste requiring disposal under this Act; and 
(C)ensures adequate protection against the proliferation of nuclear materials that could be used in the manufacture of nuclear weapons. . 
2.Rulemaking for licensing of spent nuclear fuel recycling facilities 
(a)RequirementThe Nuclear Regulatory Commission shall, as expeditiously as possible, but in no event later than 2 years after the date of enactment of this Act, complete a rulemaking establishing a process for the licensing by the Nuclear Regulatory Commission, under the Atomic Energy Act of 1954, of facilities for the recycling of spent nuclear fuel. 
(b)FundingAmounts in the Nuclear Waste Fund established under section 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) shall be made available to the Nuclear Regulatory Commission to cover the costs of carrying out subsection (a) of this section. 
3.Nuclear Waste Fund Budget statusSection 302(e) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(e)) is amended by adding at the end the following new paragraph: 
 
(7)The receipts and disbursements of the Waste Fund shall not be counted as new budget authority, outlays, receipts, or deficits or surplus for purposes of— 
(A)the budget of the United States Government as submitted by the President; 
(B)the congressional budget; or 
(C)the Balanced Budget and Emergency Deficit Control Act of 1985. . 
 
